t c memo united_states tax_court guillermo merino jr and lisa merino petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in ps’ federal_income_tax after ps’ concession the issues for decision are whether sec_469 limits ps’ claimed losses from a real_estate rental_activity whether ps are liable for an sec_6651 addition_to_tax for late filing and whether ps are liable for an sec_6662 accuracy-related_penalty held p-h failed to prove that he spent more time performing services for a real_estate trade_or_business than he spent performing services for other trades_or_businesses therefore p-h is not a real_estate_professional the losses attributable to p-h’s real_estate rental_activity are subject_to the passive_activity limitations of sec_469 and ps do not qualify for the exception under sec_469 held further ps are liable for the sec_6651 addition_to_tax held further ps are liable for the sec_6662 accuracy- related penalty guillermo merino jr pro_se sebastian voth for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency that respondent determined for petitioners’ tax_year after a concession by petitioners the issues for decision are whether sec_469 limits petitioners’ losses from a real_estate rental_activity whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 at trial mr merino submitted to the court a letter of consent from ms merino informing the court that she authorized mr merino to act on her behalf petitioners conceded the disallowance of dollar_figure of their deduction for home mortgage interest unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue all rule references continued findings_of_fact some of the facts have been stipulated and the stipulation of facts and supplemental stipulation of facts with their accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in california lisa merino was not a real_estate_professional during guillermo merino jr was the president and sole shareholder of one stop home loans one stop an s_corporation in mr merino organized one stop in to independently process loan applications for various lenders a typical day at one stop for mr merino consisted of supervising between two and four employees making calls bringing borrowers or potential borrowers into the office and reviewing and processing files and loans mr merino was responsible for monitoring the finances of one stop and all of the money went through his account in mr merino received income of dollar_figure reported on a schedule_k-1 shareholder’s share of income deductions credits etc and income of dollar_figure reported on a form_w-2 wage and tax statement from one stop continued are to the tax_court rules_of_practice and procedure petitioners’ form_1040 u s individual_income_tax_return reported a continued also in mr merino operated a business listed as mona vie inc on petitioners’ schedule c profit or loss from business attached to their form_1040 this business involved the sale and distribution of an acai berry drink the business was not associated with mr merino’s mortgage business or his real_estate rental_activity mr merino’s third income-producing activity in and the activity at the center of the dispute in this case is his real_estate rental_activity he owned seven properties in one in colorado and six in nevada to handle the colorado property mr merino used a management company throughout as consideration for the management company’s services in he paid dollar_figure per month the management company collected rent leased or rented the property looked into problems with the property and talked with the homeowners_association for the six nevada properties mr merino engaged the services of an assistant at the rate of dollar_figure to dollar_figure per month per property who collected checks from tenants and handled assigned tasks requested by mr merino examples of such requests included opening doors for locked-out tenants and arranging for continued total of dollar_figure in wage income presumably dollar_figure of this income is attributable to mrs merino petitioners reported their adjusted_gross_income as dollar_figure respondent’s adjustments resulted in adjusted_gross_income of dollar_figure delivery of rock for a property’s yard landscaping in late or sometime in mr merino prepared a summary of the time he spent in connection with the rental properties on date petitioners filed a request for an automatic_extension of time to file their tax_return which made their return due on date petitioners did not file their tax_return until date on the return petitioners reported losses from all seven rental properties on their schedule e supplemental income and loss for the tax_year respondent issued a notice_of_deficiency and petitioners timely petitioned this court a trial was held on date in los angeles california opinion i burden_of_proof the commissioner’s determination of a taxpayer’s liability is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue petitioners have not established that they meet the requirements under section a and for such a shift consequently the burden_of_proof remains on them moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any of the deductions claimed see 503_us_79 ii real_estate rental_activity sec_469 generally limits a taxpayer’s deductions attributable to passive activities to the amount of the income generated by the taxpayer’s passive activities madler v commissioner tcmemo_1998_112 slip op pincite a passive_activity includes any activity which involves the conduct_of_a_trade_or_business and in which the taxpayer does not materially participate and except for the rental real_estate activity of certain taxpayers engaged in the real_property_trade_or_business as provided in sec_469 any rental_activity without regard to whether the taxpayer materially participates in the activity sec_469 the parties do not dispute that the activity in question here is rental_activity that meets the definition of a real_property_trade_or_business rather the question is whether mr merino was actively engaged in a real_property_trade_or_business as provided in sec_469 ie whether he was a real_estate_professional a taxpayer qualifies as a real_estate_professional and his rental real_estate activity is not per se a passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return a spouse must separately satisfy the requirements of sec_469 to qualify as a real_estate_professional id further unless the taxpayer elects otherwise the taxpayer must satisfy the requirements of material_participation as applied separately to each property or interest in rental real_estate sec_469 without an election in addition to performing more than hours of services in a real_property_trade_or_business the taxpayer must materially participate in each rental_activity shaw v commissioner tcmemo_2002_35 slip op pincite respondent contends that petitioners failed to prove that mr merino performed more than half of his services in real_property trades_or_businesses and petitioners did not make such an election for the tax_year they contend however that we should honor a late election we need not decide this issue because as we find infra petitioners do not meet the requirements of sec_469 without regard to such an election mr merino performed more than hours of services in a real_property_trade_or_business we agree petitioners presented no evidence of how many hours mr merino spent at one stop and mona vie clearly the time spent at one stop was significant as petitioner supervised between two and four employees ran the business as president processed and reviewed files and loans and monitored finances because mr merino failed to present evidence of the time spent on non-rental-activity services he failed to meet the first requirement of sec_469 because he failed to meet this requirement the real_estate rental_activity is a passive_activity and the limitation on losses applies further we find that petitioners failed to carry their burden_of_proof with respect to sec_469 mr merino’s summary of hours is insufficient to substantiate the hours requirement a taxpayer may establish the hours by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date any reasonable means does not require the mr merino’s statements in his briefs that he spent only hours per week on one stop because he was staying at home caring for his wife and infant daughter however true or sympathetic are not evidence see rule c s tatements in briefs do not constitute evidence at trial mr merino rested without calling any witness respondent called mr merino as a witness and examined him at length mr merino however chose not to offer any cross- examination consequently he never testified about caring for his wife or infant daughter had he done so that testimony would have constituted admissible evidence and would have been subject_to cross-examination by respondent taxpayer to have contemporaneous_records compiled daily id rather the taxpayer may use methods including but not limited to the identification of services performed over a period of time and the approximate number of hours spent based on appointment books calendars or narrative summaries id for the purposes of sec_469 the regulations do not allow a postevent ‘ballpark guesstimate ’ 135_tc_365 citing bailey v commissioner tcmemo_2001_296 and goshorn v commissioner t c memo mr merino acknowledged that he prepared the summary using his estimates and his memory as to how much time he spent on certain tasks with respect to the real_estate rental_activity unfortunately we found mr merino’s summary to be less of an approximation and more of a ballpark guesstimate see moss v commissioner t c pincite in bailey v commissioner tcmemo_2001_ the taxpayer kept a calendar of visits to rental properties but did not track hours spent on rental activities we rejected the taxpayer’s narrative summary which she reconstructed before trial as not a reasonable means because it was uncorroborated and not reliable id slip op pincite mr merino credibly testified that he created the summary in or shortly after a flood destroyed his records see villarreal v commissioner tcmemo_1998_420 slip op pincite when a taxpayer’s records are lost or destroyed through circumstances beyond his control he is entitled to substantiate deductions by reconstructing his expenditures through other credible_evidence 71_tc_1120 mr merino’s summary was not created from contemporaneous documentation but rather it is a postevent reconstruction from memory compare pohoski v commissioner tcmemo_1998_17 slip op pincite accepting the taxpayers’ postevent narrative summary because it was compiled using contemporaneous_records and was supported by credible testimony and other objective evidence with bailey v commissioner slip op pincite rejecting the taxpayer’s uncorroborated summary in part because she assigned hours to tasks based solely on her judgment and experience as to how much time the activities must have taken her mr merino’s records are not contemporaneous they must therefore be a reasonable means of establishing the extent of his participation and not a postevent ballpark guesstimate moss v commissioner t c pincite sec_1_469-5t temporary income_tax regs supra mr merino’s estimates however well meaning are unreliable and uncorroborated for instance we are skeptical that mr merino on average purchased and had delivered one appliance per month for at least one of his seven properties received a notice of violations of homeowners_association rules requiring an hour of work at least once per week or had a property with a problem that required a contractor every week mr merino was unable to recall any specifics about any particular entry in his narrative summary or otherwise provide evidence as to the reliability of the summary furthermore mr merino admitted an error in his chart which improperly ascribed four hours of work per week to check writing when it should have been four hours per month correction of this error reduces the hours reported by ie weeks x hours claimed minus months x actual hours fictitious hours mr merino also counted all of his travel time when he went to visit his properties including unrelated activities such as meals with friends and time spent sleeping finally the summary does not clearly distinguish between or identify services mr merino personally performed and services the colorado management company or the nevada assistant may have performed on the basis of the facts and circumstances of the summary and the lack of any corroborating evidence such as invoices or letters to and from the homeowners associations other than mr merino’s self-serving testimony we find that the summary does not fall within the regulation’s any reasonable means see sec_1_469-5t temporary income_tax regs supra see also hill v commissioner tcmemo_2010_200 slip op pincite finding that the excessive hours claimed by the taxpayer on the noncontemporaneous reconstruction relative to the tasks performed diminished the credibility of the taxpayer’s estimates aff’d 436_fedappx_410 5th cir petitioners also do not qualify for the limited exception under sec_469 this section allows a taxpayer to take into account up to dollar_figure of the passive_activity_loss attributable to rental real_estate activity in which the taxpayer actively participated for the year sec_469 this dollar_figure however begins to phase out for a taxpayer with a modified_adjusted_gross_income that exceeds dollar_figure sec_469 the exception is completely phased out when the taxpayer’s modified_adjusted_gross_income exceeds dollar_figure petitioners’ modified_adjusted_gross_income for the taxable_year exceeds dollar_figure and thus they cannot take advantage of this section iii sec_6651 addition to tax7 respondent bears the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax the burden of establishing that the failure to timely file their tax_return was due to reasonable_cause rather than willful neglect remains with petitioners see higbee v commissioner t c pincite as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 returns for calendar_year individual taxpayers are due on april of the year following the tax_year sec_6072 if a taxpayer fails to file a return on time sec_6651 imposes an addition_to_tax of of the at trial respondent raised the possibility that the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty may have been discharged by mr merino’s bankruptcy proceeding the court lacks jurisdiction to determine whether tax_liabilities have been so discharged 94_tc_1 citing 75_tc_389 this lack of jurisdiction over the issue of discharge_in_bankruptcy does not however limit our jurisdiction to redetermine those deficiencies and additions to tax mcalister v commissioner tcmemo_1993_166 wl at nonetheless respondent assures us that both the addition_to_tax and the accuracy-related_penalty are nondischargeable and that mr merino’s bankruptcy did not discharge them tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate the penalty will not apply if the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect sec_6651 the parties do not dispute that petitioners requested and received an automatic_extension which extended the due_date of the return to date sec_6081 the parties also do not dispute that respondent did not receive the return until date thus respondent has met his burden of production petitioner consequently bears the burden of proving either timely filing or reasonable_cause and lack of willful neglect see higbee v commissioner t c pincite petitioners presented no evidence on this issue we therefore hold for respondent on this issue iv sec_6662 accuracy-related_penalty respondent also bears the burden of production for the determined penalty and must produce sufficient evidence establishing that it is appropriate to impose in their briefs petitioners for the first time argue that they reasonably relied upon a tax professional petitioners did not present any evidence of reliance on a professional at trial and we cannot accept the statements in the briefs as evidence see rule c the penalty see id however the burden to establish that they acted with reasonable_cause remains with petitioners see id pincite sec_6662 imposes an accuracy-related_penalty equal to of an underpayment_of_tax attributable to one of five causes specified in subsection b respondent contends that petitioners are liable for the penalty because of negligence or disregard of the rules or regulations or alternatively because the underpayment is due to a substantial_understatement_of_income_tax see sec_6662 and for the purposes of the penalty ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a substantial_understatement_of_income_tax in the case of an individual is with certain modifications which do not apply in this case an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate that the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty sec_1_6664-4 income_tax regs see also 469_us_241 reliance on an accountant or attorney as to a matter of tax law may be reasonable 135_tc_199 the right to rely on professional tax_advice however is not unlimited to avoid liability for a sec_6662 penalty based on reliance on a tax professional a taxpayer must meet the following three requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1 c ii income_tax regs respondent has met his burden of production he has shown that the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure and we therefore need not decide whether petitioners were negligent or disregarded rules or regulations petitioners bear the burden of proving a defense to the penalty see higbee v commissioner t c pincite petitioners failed to present any evidence at trial as to reasonable_cause we therefore find for respondent on this issue again petitioners attempted in their briefs to raise a reasonable_cause defense based on reliance on a tax professional but petitioners presented no evidence of such reliance at trial petitioners’ statements in the briefs are not evidence see rule c the court has considered all of petitioners’ contentions argument requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
